                            Case 2:20-bk-13029-SK       Doc 22 Filed 09/22/20 Entered 09/22/20 17:37:30          Desc
                                                         Main Document    Page 1 of 3


                             1   KAYE, ROSE & PARTNERS, LLP
                                 Bradley M. Rose, Esq. (126281)
                             2   brose@kayerose.com
                                 723 Palisades Beach Road, Suite 108
                             3   Santa Monica, California 90402
                                 Telephone: (310) 551-6555
                             4   Facsimile: (310) 277-1220

                             5   Attorneys for Debtor
                                 Lion Diversified Holdings Berhad
                             6

                             7

                             8                           UNITED STATES BANKRUPTCY COURT

                             9                            CENTRAL DISTRICT OF CALIFORNIA

                            10   In re:
                                                                              Case No. 2:20-bk-13029-SK
                            11   LION DIVERSIFIED HOLDINGS
Kaye, Rose & Partners LLP




                                 BERHAD                                       CHAPTER 15
                            12
                                                                              NOTICE OF CONTINUED FURTHER
                            13            Debtor in Foreign Proceeding        STATUS CONFERENCE

                            14

                            15

                            16   TO ALL PARTIES AND TO THEIR RESPECTIVE ATTORNEYS OF RECORD:

                            17            PLEASE TAKE NOTICE that a Further Status Conference in this matter has been

                            18   continued to December 30, 2020 at 9:00 a.m. before Judge Sandra Klein of the above-entitled

                            19   Court.

                            20

                            21   Dated: September 22, 2020                   KAYE, ROSE & PARTNERS, LLP

                            22

                            23
                                                                             By:    /s/ Bradley M. Rose
                            24                                                     Bradley M. Rose
                                                                                   Attorney for DEBTOR LION
                            25                                                     DIVERSIFIED HOLDINGS BERHARD
                            26

                            27

                            28
                                                                              1
                                                               NOTICE OF CONTINUED FURTHER
                                                                    STATUS CONFERENCE
                            Case 2:20-bk-13029-SK      Doc 22 Filed 09/22/20 Entered 09/22/20 17:37:30               Desc
                                                        Main Document    Page 2 of 3


                             1                                     PROOF OF SERVICE

                             2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                             3
                                        I am employed in Los Angeles County, State of California. I am over the age of
                             4   eighteen (18) and not a party to this action; my business address is 723 Palisades Beach Road,
                                 Suite 108, Santa Monica, California 90402.
                             5
                                     On September 22, 2020, I served the attached document NOTICE OF CONTINUED
                             6   FURTHER STATUS CONFERENCE on the following interested parties:
                             7
                                 Rupert P. Hansen, Esq.                          Attorneys for Creditor
                             8   Marc A. Centor, Esq.                            CLASSIC MARITIME INC.
                                 COX, WOOTTON, LERNER. GRIFFIN &
                             9   HANSEN, LLP
                                 900 Front Street, Suite 350
                            10   San Francisco, 94111
                                 rhansen@cwlfirm.com
                            11   mcentor@cwlfirm.com
Kaye, Rose & Partners LLP




                            12   Kenneth H. Brown, Esq.                          Attorneys for Creditor
                                 Harry D. Hochman, Esq.                          CLASSIC MARITIME INC.
                            13   PACHULSKI STANG ZIEHL & JONES LLP
                                 10100 Santa Monica Boulevard, 13th Floor
                            14   Los Angeles, California 90067
                                 Telephone: 310.277.6910
                            15   Facsimile: 310.201.0760
                                 kbrown@pszjlaw.com
                            16
                                 hhochman@pszjlaw.com
                            17
                                 Briton Sparkman, Esq.                           Pro Hac Vice
                            18   CHALOS & CO., P.C.                              Counsel for Defendant
                                 7210 Tickner Street                             LIKOM CASEWORKS USA INC.
                            19   Houston, TX 77055                               And Defendant LION
                                 Telephone: 714. 574.9582                        DIVERSIFIED HOLDINGS BHD
                            20   Facsimile: 1.866.702.4577
                                 bsparkman@chaloslaw.com
                            21
                                 in the following manner:
                            22

                            23          (BY MAIL): By placing a copy in a separate envelope, for each addressee named
                                         below. I then sealed each envelope and, with the postage thereon fully prepaid, either
                            24           deposited each in the United States Postal Service or placed each for collection and
                                         mailing on the date of execution of this Declaration as indicated below, at San Diego,
                            25           California, following ordinary business practices.

                            26         (BY OVERNIGHT SERVICE): depositing copies of the above documents(s) in an
                                        envelope or package designated by said service with delivery fees paid and placing
                            27          same in a box or other facility regularly maintained by: .

                            28
                                                                               2
                                                              NOTICE OF CONTINUED FURTHER
                                                                   STATUS CONFERENCE
                            Case 2:20-bk-13029-SK       Doc 22 Filed 09/22/20 Entered 09/22/20 17:37:30               Desc
                                                         Main Document    Page 3 of 3


                             1         (BY E-MAIL OR ELECTRONIC TRANSMISSION): I caused the documents to
                                        be sent to the persons at the e-mail address listed. I did not receive, within a
                             2          reasonable time after the transmission, any electronic message or other indication that
                                        the transmission was unsuccessful.
                             3

                             4          I declare under penalty of perjury under the laws of the State of California that the
                                 foregoing is true and correct, and that this Declaration is executed this 22nd day of September,
                             5   2020 at Lancaster, California.
                             6
                                                                                             /s/ H. Jackson
                             7
                                                                                             H. Jackson
                             8

                             9

                            10

                            11
Kaye, Rose & Partners LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                                3
                                                               NOTICE OF CONTINUED FURTHER
                                                                    STATUS CONFERENCE
